PER CURIAM.
The 2003 Florida Legislature amended numerous statutes related to adoption, in-*792eluding sections 63.022, 63.062, 63.082, 63.085, 63.087- 089, 63.102, 63.112, 63.122, 63.132, 63.142, and 63.182, Florida Statutes (2002). The 2003 Florida Legislature also created new laws related to adoption, including sections 63.053, 63.054, and 63.064, Florida Statutes (2003). These amendments and new laws became effective on May 30, 2003. See ch.2003-58, §§ 1, 10-12, 14-19, 22-24, 26, 28, 32, 39, Laws of Fla.
Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure & Family Law Forms, 810 So.2d 1, 14 (Fla.2000), this Court has internally reviewed the Florida Supreme Court Approved Family Law Forms and determined that both new forms and amendments to existing adoption forms are necessary as a result of the legislation.1 Input on this issue was sought and received from the Advisory Workgroup on The Florida Supreme Court Approved Family Law Forms, which provided valuable assistance.
In 2001, the Legislature enacted a two-step process for adoption, which required petitioners to file a petition for termination of parental rights, wait for a specified period of time, and then file a petition for adoption. See ch.2001-3, § 16 at 30-31, Laws of Florida. Chapter 2003-58, Laws of Florida, eliminates this procedure for stepparent, relative, and adult adoptions by amending section 63.087(5), Florida Statutes (2002), to provide that those seeking “[a]doptions of relatives, adult adoptions, or adoptions of stepchildren shall not be required to file a separate termination of parental rights proceeding pending adoption.” Ch.2003-58, § 17 at 494, Laws of Fla. The Legislature also eliminated the requirement that parents of adult adoptees provide consent to the adoption. See id. § 12 at 478. We therefore delete the following Supreme Court Approved Family Law Forms: Petition to Terminate Parental Rights Pending Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(a)(1); Notice of Petition to Terminate Parental Rights Pending Stepparent Adoption and Notice of Hearing, Florida Supreme Court Approved Family Law Form 12.981(a)(6); Final Judgment Terminating Parental Rights Pending Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(a)(7); and Stepparent Adoption: Consent of Adult Adoptee’s Birth Parents), Florida Supreme Court Approved Family Law Form 12.981(c)(3).2
Newly enacted section 63.054(7), Florida Statutes (2003), provides that in each termination of parental rights proceeding or adoption under chapter 63, the petitioner must search the Putative Father Registry. See ch.2003-58, § 11 at 471, Laws of Fla. Because section 63.0541, Florida Statutes (2003), contains a public records exsmption for the Putative Father Registry and provides that information made confidential *793may be disclosed upon issuance of a court order concerning a petitioner acting pro se, we further create the following Supreme Court Approved Family Law Forms: Motion for Search of the Putative Father Registry, Florida Supreme Court Approved Family Law Form 12.981(a)(6); and Order Granting Motion for Search of the Putative Father Registry, Florida Supreme Court Approved Family Law Form 12.981(a)(7).
Lastly, we adopt various amendments, which are consistent with the 2003 legislation, to the following existing Florida Supreme Court Approved Family Law Forms: Termination of Parental Rights Pending Stepparent Adoption: Consent and Waiver by Parent, Florida Supreme Court Approved Family Law Form 12.981(a)(2); Stepparent Adoption: Consent of Adoptee, Florida Supreme Court Approved Family Law Form 12.981(a)(3); Affidavit of Nonpaternity, Florida Supreme Court Approved Family Law Form 12.981(a)(4); Termination of Parental Rights Pending Stepparent Adoption: Affidavit of Diligent Search, Florida Supreme Court Approved Family Law Form 12.981(a)(5); Indian Child Welfare Act Affidavit, Florida Supreme Court Approved Family Law Form 12.981(a)(8); Joint Petition for Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(b)(1); Final Judgment of Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(b)(2); Petition for Adoption of Adult by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(c)(1); and Stepparent Adoption: Consent of Adult Adoptee’s Spouse, Florida Supreme Court Approved Family Law Form 12.981(c)(2).
The forms are adopted as set forth in the appendix to this opinion, fully engrossed, effective for immediate use. However, due to the number of new forms and amendments to existing forms, we direct that these forms be published in The Florida Bar News so that any interested person may file comments with this Court by June 1, 2004. By adoption of these forms, we express no opinion as to their correctness or applicability, or on the substance of the new legislation. This opinion and the forms discussed herein may be accessed and downloaded from this Court’s website at www.flcourts.org.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(1),
STEPPARENT ADOPTION: CONSENT AND WAIVER BY PARENT
When should this form be used?
This form is to be completed and signed by the parent who is giving up all rights to and custody of the minor child to be adopted. This consent shall not be executed before the birth of the minor child. For more information about consenting to adoption, you should refer to Chapter 63, Florida Statutes, and sections 63.062-63.082, Florida Statutes, in particular.
This form should be typed or printed in black ink. It must be signed in the presence of a notary public or deputy clerk and two witnesses other than the notary or clerk. You should file this form with the Joint Petition for Adoption by Stepparent, ^ □ Florida Supreme Court Approved Family Law Form 12.981(b)(1).
After completing this form, you should hand deliver a copy or duplicate original to the parent giving consent and have them *794sign the original saying they received a copy. Then you should file the original with the clerk of the circuit court in the county where the Joint Petition for Adoption by Stepparent, ^ □ Florida Supreme Court Approved Family Law Form 12.981(b)(1) is filed and keep a copy for your records.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a non-lawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
Adoptee(s).
CONSENT AND WAIVER BY PARENT 1.I, {full legal name} _, am the [/ one only] ( ) father or ( ) mother of the minor children) subject to this consent who is/are:
Child’s Current Name Gender Birth date Birthplace {city, county, state}
a.
b.
d.
e.
f.
2. I relinquish all rights to and custody of this (these) minor child(ren), {name(s)} _, with full knowledge of the legal effect of the stepparent adoption and consent to the adoption by the child(ren)’s stepparent whose name is: [/ one only] ( ) {name} - ( ) not required for my granting of this consent.
3. I understand my legal rights as a parent and I understand that I do not have to sign this consent and release of my parental rights. I acknowledge that this consent is being given knowingly, freely, and voluntarily. I further acknowledge that my consent is not given under fraud or duress. I understand that there is a “grace period” in Florida during which I may revoke my consent. If the child to be adopted is older than 6 months at the time of consent, this grace period is for 3 days or until the child has been placed with the prospective adoptive parents, whichever is later. I understand that, in signing this consent, I am permanently and forever giving up all my parental rights to and interest in this (these) minor children) and that this consent may only be withdrawn if the Court finds it was obtained by fraud or duress. I voluntarily, permanently relinquish all my parental rights to this (these) minor child(ren).
*7954. I consent, release, and give up permanently, of my own free will, my parental rights to this (these) minor children), for the purpose of stepparent adoption.
5. I waive any further notice of the stepparent adoption proceeding.
6. I understand that pursuant to Chapter 63, Florida Statutes, “an action or proceeding of any kind to vacate, set aside, or otherwise nullify a judgment of adoption or an underlying judgment terminating parental rights on any ground may not be filed more than 1 year after entry of the judgment terminating parental rights.”
7. I understand I have the right to choose a person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when this affidavit is executed and to sign it as a witness. The witness I selected is: {full legal name}_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and waiver and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
[[Image here]]
Signature of Parent
Printed Name:_
Address:_
City, State, Zip: _
Telephone Number: _
Fax Number: ___
Signature of Witness Signature of Witness
Printed Name: ._ Printed Name: ._
Business Address: _ Business Address: _
Home Address: __ Home Address:_
Driver’s License or Driver’s License or
State ID Card No.: State ID Card No.:
STATE OF FLORIDA COUNTY OF _
Sworn to or affirmed and signed before me on {date}__ at {time}
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_ I hereby acknowledge receipt of a copy or duplicate original of this executed Consent
and Waiver.
Signature of Parent
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [<& fill in all blanks]
I, {fall legal name and trade ñame of nonlawyer} _, a nonlawyer, located at {street} _, {city} -, {state} _, {phone} _, helped {name} _, fill out this form.
*796INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(2),
STEPPARENT ADOPTION: CONSENT OF ADOPTEE
When should this form be used?
This form must be completed and signed by the person being adopted, the adoptee, if he or she is over 12 years of age, unless the court, in the best interest of the minor excuses the minor’s consent. It must be signed in the presence of a notary public or deputy clerk and two witnesses other than the notary public or deputy clerk.
This form should be typed or printed in black ink. After completing this form, you should file the original with the clerk of the circuit court in the county where the Joint Petition for Adoption by Stepparent, □ Florida Supreme Court Approved Family Law Form 12.981(b)(1) is filed and keep a copy for your records.
Special notes ...
Remember, a person who. is NOT an 'v9 attorney is called a nonlawyer. If a non-lawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
Adoptee(s).
CONSENT OF ADOPTEE
1. I, {full legal name} _, being over the age of 12, consent to my adoption by {name}_, to be his/her legal child and heir at law.
2. I have been told of my right to choose a person who does not have an employment, professional, or personal relationship with the adoption entity or prospective adoptive parents to be present when this affidavit is executed and to sign it as a witness. The witness I selected is: {full legal name}_
3. [/ only one]
( ) I consent to my name being legally changed to {specify}_
( ) I do not consent to a name change.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: __ _
Signature of Adoptee
Printed Name: _
Address:_
City, State, Zip: _
Telephone Number: _
*797[[Image here]]
Signature of Witness Signature of Witness
Printed Name:_ Printed Name: _
Business Address: _ Business Address: _
Home Address: __ Home Address:_
Driver’s License or Driver’s License or
State ID Card No.: State ID Card No.:
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or clerk.]
_ Personally known
_ Produced identification
Type of identification produced_ IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [/& fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city} _, {state} _, {phone} _, helped {name} _, who is the adoptee, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(3),
AFFIDAVIT OF NONPATERNITY
When should this form be used?
This form should be used when a stepfather is adopting his wife’s minor child and the mother and father of the minor children) were never married and paternity has not been established by a valid acknowledgment or court order. This Affidavit of Nonpaternity may be used instead of a consent form. This Affidavit may be executed before the birth of the minor child. The person signing the affidavit waives notice to all court proceedings after the date it is signed. After signing this affidavit, it may only be withdrawn if the court finds the affidavit was obtained by fraud or duress.
[[Image here]]
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
This form should be typed or printed in black ink. This form must be signed before a notary public or deputy clerk and two witnesses other than the notary or clerk. You should then file the original of this form with the Petition for Stepparent Adoption, □ Florida Supreme Court Approved Family Law Form 12.981(b)(1).
Remember — a person who is NOT an attorney is called a nonlawyer. If a non-lawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
*798[[Image here]]
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
Adoptee(s).
AFFIDAVIT OF NONPATERNITY
I,{full legal name}_, have personal knowledge of the facts stated in this affidavit and certify that the following statements are true:
1. I have been told that {name}_has a child. I do not wish to and shall not establish or claim paternity for this child, whose name is _ and whose date of birth is_
2. The child referenced in this affidavit was not conceived or born while the birth mother was married to me. I AM NOT MARRIED TO THE BIRTH MOTHER, nor do I intend to marry the birth mother.
3. The child has not been established to be my child in any court proceeding and I have not adopted this child.
4. I have no interest in assuming the responsibilities of parenthood for this child. I have not acknowledged and will not acknowledge in writing that I am the father of this child or will not institute court proceedings to establish the child as mine.
5. I do not object to any decision or arrangements the birth mother makes regarding this child, including adoption.
6. I understand my right to choose a person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when this affidavit is executed and to sign it as a witness. The witness I selected is {full legal name}_
7. I am executing this affidavit freely and voluntarily and I understand that it can only be withdrawn if the court finds it was executed by fraud or duress.
I WAIVE NOTICE OF ANY AND ALL PROCEEDINGS TO TERMINATE PARENTAL RIGHTS OR FINALIZE AN ADOPTION UNDER CHAPTER 63, FLORIDA STATUTES.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and waiver and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
[[Image here]]
Planted Name: _
Address: _
City, State, Zip:
Signature of Witness Signature of Witness
Printed Name: _ Printed Name: _
Business Address: _ Business Address: _
Home Address: _ Home Address: _
Driver’s License or Driver’s License or
State ID Card No.: State ID Card No.:
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on {date}_at {time}
NOTARY PUBLIC or DEPUTY CLERK
*799[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [&> fill in all blanks]
I, {full legal name and trade name of nonlawyer} __,
a nonlawyer, located at {street} _, {city} _,
{state} _, {phone} _, helped {name} _,
who is the affiant, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(4),
STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
When should this form be used?
Use this form to obtain constructive service (also called service by publication) in a proceeding for stepparent adoption, Joint Petition for Adoption by Stepparent,^ □ Florida Supreme Court Approved Family Law Form 12.981(b)(1), when any required consent is unavailable because the address or location of the person whose consent is required is not known and cannot be determined.
This form includes a checklist of places you must look for information on the location of the person whose rights you seek to terminate. You do have to look in all of these places, and the court must believe that you have made a very serious effort to get information about the person’s location and that you have followed up on any information you received. Section 63.054, Florida Statutes, requires that in each adoption a search of Florida’s Putative Father Registry must be conducted. You will need an order from the judge to do this, which you can request by filing a Motion for Search of the Putative Father Registry, ^ □ Florida Supreme Court Approved Family Law Form 12.981(a)(6).
This form should be typed or printed in black ink. After completing this form, you should file the original with the clerk of the circuit court in the county where your petition was filed and keep a copy for your records.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of Procedure and Rule 1.070, Florida Rules of Civil Procedure.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(a)(4)
IN THE CIRCUIT COURT OF THE ._JUDICIAL CIRCUIT,
*800[[Image here]]
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
Adoptee(s).
PETITION FOR STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
I,{full legal name}_:_, being sworn, certify that the following information is true:
1. I am the child(ren)’s ( ) mother ( ) father.
2. The last known address of the child(ren)’s other parent {name} _ as of {date}_, was:
Address City State Zip
Telephone No. Fax No.
His/her last known employment, as of {date} . _, was:
Name of Employer
Address City State Zip
Telephone No. Fax No.
3.The other parent is over the age of 18.
4.The other parent’s current residence is not known and cannot be determined, although I have made a diligent search and inquiry to locate him/her through the following: You must search ALL of the following sources of information and state the results.
_ United States Post Office inquiry through the Freedom of Information Act for the person’s current address or any previous address. Result of search: __
_ Last known employment of the other parent, including name and address of employer. Result of search: _
._ Regulatory agencies, including professional or occupational licensing, in the area where the other parent last resided. Result of search: _
._ Names and addresses of relatives to the extent such can be reasonably obtained from the petitioner or other sources, contacts with those relatives and inquiry as to the other parent’s last known address. You are to follow up any leads of any addresses where the other parent may have moved. Result of search: _
_ Information about the other parent’s possible death and, if dead, the date and location.
_ Telephone listings in the area where the other parent last resided. Result of search: _
*801_ Law enforcement agencies in the area where the other parent last resided. Result of search: _
_ Highway Patrol records in the state where the other parent last resided. Result of search: _
_ Department of Corrections records in the state where the other parent last resided. Result of search: _
_ Hospitals in the last known area of the other parent’s residence. Result of search: _
_ Records of utility companies, which include water, sewer, cable TV, and electric in the last known area of the other parent’s residence. Result of search: _
_ Records of the Armed Forces of the U.S. and their response as to whether or not there is any information about the other parent. (See Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of Military Service.) Result of search: _
_ Records of the tax assessor’s and tax collector’s office in the area where the other parent last resided. Result of search: _
_ Search of one Internet databank locator service. Result of search: _
_ Title IV-D (child support enforcement) agency records In the state of the other parent’s last known address. Result of search: _ / if applies:
_A search of the Putative Father Registry maintained by the Office of Vital Statistics of the Department of Health has been requested, and if granted, the certificate from the State Registrar will be filed in this action.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
[[Image here]]
Printed Name:_
Address: _
City, State, Zip:_
Telephone Number:_
Fax Number: _
STATE OF FLORIDA
COUNTY OF _
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [£» fill in all blanks]
I, {full legal name and trade name of nonlawyer} _,
a nonlawyer, located at {street} _, {city} _,
{state} _, {phone} _, helped {name} _, who is the petitioner, fill out this form.
*802INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(5),
INDIAN CHILD WELFARE ACT AFFIDAVIT
When should this form be used?
This form should be used in cases involving stepparent adoption of a child. This affidavit is required.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, ■%> □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
Adoptee(s).
INDIAN CHILD WELFARE ACT AFFIDAVIT
I, {full legal name}_, being sworn, certify that the following statements are true:
1. Upon information and belief the child_ {name} subject to this proceeding:
[/ one only]
_ is not an Indian child. The Indian Child Welfare Act does not apply to this proceeding.
_ is an Indian child within the meaning of the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.).
I certify that a copy of this document was [/ one only] ( ) mailed ( ) faxed and mailed ( ) hand delivered to the person(s) listed below on {date}_
*803Other party or his/her attorney:
Name: _
Address: _
City, State, Zip: __
Fax Number: _
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
[[Image here]]
Printed Name:_
Address: _
City, State, Zip: _
Telephone Number:_
Fax Number: _
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or clerk.]
_ Personally known
_ Produced identification Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [£» fill in all blanks]
I, {full legal name and trade name of nonlawyer} _,
a nonlawyer, located at {street} _, {city} _,
{state} ._, {phone} __, helped {name}_, who is the [/ one only]
_petitioner or_respondent, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(6),
MOTION FOR SEARCH OF THE PUTATIVE FATHER REGISTRY
When should this form be used?
This form should be used when a stepparent is adopting his or her spouse’s child. Section 63.054, Florida Statutes, requires that a search of Florida’s Putative Father Registry be conducted in every adoption proceeding. The Office of Vital Statistics of the Department of Health has an application available called “Florida Putative Father Registry — Application for Search” which should be completed and attached to this form. The Office of Vital Statistics is allowed to charge for searching the registry. You may wish to contact that office in advance to find out what amount and method of payment will be accepted.
This form should be typed or printed in black ink. The name to be given to the adoptee after the adoption should be used in the heading of the petition. The stepparent is the petitioner, because he or she is the one who is asking the court for legal action. You must have your signature witnessed by a notary public or deputy clerk.
After completing this form, you should file the original with the clerk of the circuit court in the county where you have filed the Joint Petition for Adoption by Stepparent, % □ Florida Supreme Court Approved Family Law Form 12.981(b)(1) and *804keep a copy for your records. These family law forms contain an Order Granting Motion for Search of Putative Father Registry, % □ Florida Supreme Court Approved Family Law Form 12.981(a)(7), which the judge may use. You should check with the clerk, family law intake staff or judicial assistant to see if you need to provide this form order to the judge with your motion. If so, you should type or print the heading, including the circuit, county, case number, division, and the child(ren)’s name, and leave the rest blank for the judge to complete.
What should I do next?
If the judge grants your motion, you will need to take the order, your completed application, and any fee to the Office of Vital Statistics. That office will conduct the search and file the results with the clerk of court. You may call the clerk’s office to determine when the results have been filed in order to set a final hearing.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. See Chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
THIS ADOPTION MAY AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
{use name to be given to the minor} Adoptee.
MOTION FOR SEARCH OF THE PUTATIVE FATHER REGISTRY
Petitioner, {full legal name}_, files this Motion for Search of the Putative Father Registry, pursuant to Chapter 63, Florida Statutes, and states:
1. This is an action for adoption of a minor by the child’s stepparent, Petitioner, who is proceeding pro se.
2. Section 63.054, Florida Statutes, requires that in every adoption, a search of the Putative Father Registry maintained by the Department of Health, Office of Vital Statistics be conducted. Section 63.0541, Florida Statutes, makes information maintained by the Registry confidential and exempt from public disclosure, except that it may be disclosed to adoption entities, registrant unmarried biological fathers, and the court, upon issuance of a court order concerning a petitioner acting pro se.
*8053. The “Florida Putative Father Registry — Application for Search” is completed and attached to this Motion.
WHEREFORE, I request that this Court enter an Order Granting Motion for Search of the Putative Father Registry.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
[[Image here]]
Printed Name: ._
Address:_
City, State, Zip: __
Telephone Number:
Fax Number: ._
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or clerk.]
_ Personally known
_ Produced identification Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [<& fill in all blanks]
I, {full legal name and trade name of nonlawyer} __,
a nonlawyer, located at {street} _, {city} _,
{state} _, {phone} _, helped {name} _,
who is the petitioner, fill out this form.
Form 12.981(a)(7)
[[Image here]]
IN AND FOR._COUNTY, FLORIDA
Case No.: _:_
Division: _
IN THE MATTER OF THE ADOPTION OF
{use name to be given to the minor} Adoptee.
ORDER GRANTING MOTION FOR SEARCH OF THE PUTATIVE FATHER REGISTRY
Upon consideration of Petitioner’s Motion for Search of the Putative Father Registry, this Court finds:
1. This is an action for adoption of a minor by the child’s stepparent, Petitioner, who is proceeding pro se.
2. Section 63.054, Florida Statutes, requires that in every adoption, a search of the Putative Father Registry maintained by the Department of Health, Office of Vital Statistics be conducted. Section 63.0541, Florida Statutes, makes information maintained by the Registry confidential and exempt, except that it may be disclosed to *806adoption entities, registrant unmarried biological fathers, and the court, upon issuance of a court order concerning a petitioner acting pro se.
NOW, THEREFORE, IT IS ORDERED THAT:
1. The Office of Vital Statistics, Department of Health shall conduct a search of the Putative Father Registry upon receipt of a completed application and payment of any authorized fee.
2. The State Registrar shall issue a certificate indicating the results of such search which shall be filed in this proceeding by transmitting the certificate to the clerk of court.
Ordered on: -
Circuit Judge
Copies to:
State Registrar, Office of Vital Statistics
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(b)(1),
JOINT PETITION FOR ADOPTION BY STEPPARENT
When should this form be used?
This form should be used when a stepparent is adopting his or her spouse’s child. Both the stepparent and his or her spouse must sign this petition. You must attach all necessary consents or acknowledgments that apply to your case, as listed under the Special Notes section below. Florida Statutes require that consent to adoption be obtained from:
• the mother of the minor.
• the father of the minor if:
1. the minor was conceived or born while the father was married to the mother;
2. the minor is his child by adoption;
3. the minor has been established by a court proceeding to be his child;
4. he has filed an affidavit of paternity pursuant to section 382.013(2)(c) Florida Statutes; or
5. in the case of an unmarried biological father, he has acknowledged in writing, signed in the presence of a competent witness, that he is the father of the minor, has filed such acknowledgment with the Office of Vital Statistics of the Department of Health within the required time-frames, and has complied with the requirements of section 63.062(2).
Determining whether someone’s consent is required may be a complicated issue and you may wish to consult an attorney. For more information about consenting to adoption, you should refer to Chapter 63, Florida Statutes, and sections 63.062-63.082 in particular.
This form should be typed or printed in black ink. The name to be given to the child(ren) after the adoption should be used in the heading of the petition. The stepparent is the petitioner, because he or she is the one who is asking the court for legal action. After completing this form, you and your spouse must sign it before a notary public or deputy clerk. You should then file the original and 1 copy with the clerk of the circuit court in the county where the minor resides unless the court changes the venue.
*807What should I do next?
For your case to proceed, you must have the written consent of the other birth parent and the child, if applicable. The court may choose not to require consent to an adoption in some circumstances. For more information about situations where consent may not be required, see section 63.064, Florida Statutes. Section 63.064, Florida Statutes, requires that in each adoption proceeding the Florida Putative Father Registry be searched. You will need an order from the judge to do this, which you can request by filing a Motion for Search of the Putative Father Registry, % □ Florida Supreme Court Approved Family Law Form 12.981(a)(6).
When you have filed all of the required forms and met the requirements as outlined above, you are ready to set a hearing on your petition. You should check with the clerk of court, family law intake staff or the judicial assistant to set a final hearing. If all persons required to consent have consented and the consents/affidavits of nonpaternity have been filed with the court, the hearing may be held immediately. If not, notice of the hearing must be given as provided by the Rules of Civil Procedure. See Form 1.902, Florida Rules of Civil Procedure. If you know where the other birth parent lives, you should use personal service. If you absolutely do not know where he or she lives, you may use constructive service. In order to use constructive service you will need to complete and submit to the court Stepparent Adoption: Affidavit of Diligent Search, □ Florida Supreme Court Approved Family Law Form 12.981(a)(4). For more information about personal and constructive service, you should refer to the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and the instructions to ^ □ Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and ^ □ Florida Supreme Court Approved Family Law Form 12.913(a). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See Chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Consent form executed by the birth parent, Stepparent Adoption: Consent and Waiver by Parent, □ Florida Supreme Court Approved Family Law Form 12.981(a)(1) or Stepparent Adoption: Affidavit of Nonpaternity, □ Florida Supreme Court Approved Family Law Form 12.981(a)(3).
• If any person whose consent is required is deceased, a certified copy of the death certificate must be attached to this Petition.
• Consent form executed by the minor child(ren), if the child(ren) is/are over 12 years of age, Stepparent Adoption: Consent of Adoptee, % □ Florida Supreme Court Approved Family Law Form 12.981(a)(2). The court can excuse filing of this form under certain circumstances.
• Certified copy of the child(ren)’s birth certificate.
• Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, % □ Florida Supreme Court Approved Family Law Form 12.902(d).
*808• If applicable, Stepparent Adoption: Motion for Search of the Putative Father Registry, Florida Supreme Court Approved Family Law Form 12.981(a)(6).
These family law forms contain a Final Judgment of Stepparent Adoption, ^ □ Florida Supreme Court Approved Family Law Form 12.981(b)(2), which the judge may use. You should check with the clerk, family law intake staff, or judicial assistant to see if you need to bring a final judgment form with you to the hearing. If so, you should type or print the heading, including the circuit, county case number, division, and the child(ren)’s names, and leave the rest blank for the judge to complete at your hearing.
You should decide how many certified copies of the final judgment you will need and be prepared to obtain them after the hearing. There is a charge for certified copies, and the clerk can tell you how much. The file will be sealed after the final hearing, and then it will take an order from a judge to open the file and obtain a copy of the final judgment.
AN ADOPTIVE STEPPARENT WILL CONTINUE TO HAVE PARENTAL RIGHTS, INCLUDING VISITATION AND CUSTODY, WHERE APPROPRIATE, IN THE EVENT OF A LATER DIVORCE, AND MAY BE LIABLE FOR CHILD SUPPORT IN THE EVENT OF A LATER DIVORCE. YOU COULD BE LIABLE IN LITIGATION FOR THE ACTIONS OF THE ADOPTEE(S). THIS ADOPTION MAY ALSO AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
{use name to be given to children)} Adoptee(s).
JOINT PETITION FOR ADOPTION BY STEPPARENT
Petitioner, {full legal name}_, being sworn, joined by the above-named child(ren)’s ( ) mother ( ) father, {full legal name} _,
being sworn, files this joint petition for adoption of the above-named minor ehild(ren), under chapter 63, Florida Statutes.
1. This is an action for adoption of a minor ehild(ren) by his or her (their) stepparent.
2. I desire to adopt the following children):
Name to be given to child(ren) Birth date Birthplace
a. _
b. _
c. __
*809d. _
e. _
f. _.
A certified copy of the birth certificate(s) is/are attached.
3.The ehild(ren) has (have) resided in my care and custody since {date}
I wish to adopt the child(ren) because I would like to legally establish the parent-child relationship already existing between the child(ren) and me. Since the above date, I have been able to provide adequately for the material needs of the child(ren) and am able to continue doing so in the future, as well as to provide for the child(ren)’s mental and emotional well-being. Other reasons I wish to adopt the children are: _
4. I am_years old, and have resided at {street address}, _ {city}_, {county}_{state}_for_years.
5. I married the ( ) father or ( ) mother of the child(ren) on {date} _, in {city}_{county}_, {siaie}_, The following are the dates and places of my divorces, if any:
Date of Divorce Place of Divorce
,a. _
b. _
6. A completed Uniform Child Custody Jurisdiction and Enforcement Act Affidavit (UCCJEA), □ Florida Supreme Court Approved Family Law Form 12.902(d), is filed with this petition.
7. A description and estimate of the value of any property of the adoptee(s) is as follows:
8.Consent by the adoptee(s):
( ) is attached for: Name(s) _
( ) is not required because the adoptee(s) is/are not 12 years of age: Name(s) __.
( ) was excused by the court for: Name(s) _
9.The following person(s) is/are required to consent and the consent form or affidavit of nonpaternity is/are attached:_
10.The following person(s) whose consent is required has not consented. The facts/circumstances that excuse the lack of consent and would justify termination of this person’s parental rights are:
Name Address Facts/circumstances
1.
2.
11.A copy of this Petition was served on all known persons whose consent is required but did not waive notice, as well as on all persons whose consent is required but did not provide consent. Proof of service is attached.
*810[/ if applies:]
_ A search of the Putative Father Registry maintained by the Office of Vital Statistics of the Department of Health has been requested, and if granted, the certificate from the State Registrar will be filed in this action.
WHEREFORE, I request that this Court terminate the parental rights of the noncustodial parent, enter a Final Judgment of Adoption of the Minor Children) by Petitioner Stepparent and, as requested, change the name of the adoptee(s).
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: - -
[[Image here]]
Printed Name: _
Address: -
City, State, Zip: _
Telephone Number: -
Fax Number: -
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on-by-1—
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of ( ) mother ( ) father
Printed Name: _
Address: _
City, State, Zip:_
Telephone Number:_
Fax Number: _
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on-by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [/*» fill in all blanks]
I, {full legal name and trade name of nonlawyer} -, a nonlawyer, located at {street} _, {city} -, {state} _, {phone} _, helped {name} -, who is the petitioner, fill out this form. Form 12.981(b)(2)
*811IN THE CIRCUIT COURT OF THE ___ JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
{use name to be given to children)} Adoptee(s).
FINAL JUDGMENT OF STEPPARENT ADOPTION
Upon consideration of the Joint Petition for Adoption by Stepparent and the evidence presented, the Court finds that:
1. The Court has subject matter jurisdiction over the Joint Petition for Adoption by Stepparent.
2. The Court has jurisdiction over the minor child(ren) subject to the Joint Petition for Adoption by Stepparent.
3. Petitioner desires the permanent responsibility of a parent in this adoption.
4. There is no pending litigation regarding the child(ren) in Florida or in any other state, nor is there any other person not a party to these proceedings who has or claims to have physical custody or rights to the minor child(ren).
5. The consent of the birth ( ) mother ( ) father who is not married to Petitioner is: [/ only one]
___ attached to the petition
_ not required because he or she is deceased. A certified copy of the death certificate is attached.
_ waived because:
[/ all that apply]
__ the parent has deserted the child without means of identification or has abandoned the child.
_ the parent’s rights have been terminated by a court of competent jurisdiction.
_ the parent has been declared incompetent and restoration of competency is medically improbable.
_ the legal guardian or lawful custodian of the adoptee(s), other- than the birth parent, who has failed to respond in writing to a request for consent for a period of 60 days or the Court has examined the written reasons for withholding consent and has found the withholding of consent to be unreasonable.
_ other:_
6. The best interests of the child(ren) will be promoted by this adoption.
7. The minor child(ren) is (are) suitable for adoption by Petitioner.
NOW, THEREFORE, IT IS ORDERED that:
1. The minor children) subject to the Petition is (are) declared to be the legal children) of Petitioner, {name} _
2. The minor children) shall be the children) and legal heir(s) at law of Petitioner, {name}_, and shall be entitled to all rights and privileges, and subject to all obligations, of children born of Petitioner.
*8123. All legal relations between the adoptee(s) and the noncustodial parent and between the adoptee(s) and the relatives of that parent are terminated by this adoption, as are all parental rights and responsibilities of that birth parent.
4. This Final Judgment of Adoption creates a relationship between the adoptee(s) and Petitioner and all relatives of Petitioner that would have existed if the adoptee(s) was (were) a blood descendant of the Petitioner, born within wedlock, entitled to all rights and privileges thereof, and subject to all obligations of a child being born to Petitioner.
5. The minor child(ren) shall hereafter be known as {full legal name(s)}:
ORDERED on
CIRCUIT JUDGE
COPIES TO:
Petitioners (or their attorney)
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(c)(1),
PETITION FOR ADOPTION OF ADULT BY STEPPARENT
When should this form be used?
This form should be used when a stepparent is adopting his or her spouse’s adult child. You must obtain the written consent of the adult child to be adopted, as well as the written consent of his or her spouse (if married).
This form should be typed or printed in black ink. The name to be given to the adoptee after the adoption should be used in the heading of the petition. The stepparent is the petitioner, because he or she is the one who is asking the court for legal action. You must have your signature witnessed by a notary public or deputy clerk.
After completing this form, you should file the original with the clerk of the circuit court in the county where either you or the adoptee live and keep a copy for your records.
What should I do next?
For your case to proceed, you must have the written consent of the adoptee, and his or her spouse if married. Consent of the birth parent is not required, but written notice of the final hearing on the adoption must be provided to the parents, if any, or proof of service of process must be filed showing notice has been served on the parents. If you know where they live, you must use personal service. If you absolutely do not know where they live, you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and the instructions to ^ □ Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and % □ Florida Supreme Court Approved Family Law Form 12.913(a). However, the law regard*813ing constructive service is very complex and you may wish to consult an attorney regarding that issue.
When you have filed all of the required forms and met the requirements for consent as outlined above, you are ready to set a hearing on your petition. You should check with the clerk of court, family law intake staff, or judicial assistant to set a final hearing, and notify the other party(ies) using a Notice of Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See Chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Stepparent Adoption: Consent of Adoptee, Florida Supreme Court Approved Family Law Form 12.981(a)(2)
• Stepparent Adoption: Consent of Adult Adoptee’s Spouse, % □ Florida Supreme Court Approved Family Law Form 12.981(c)(2), if the adoptee is married
THIS ADOPTION MAY AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(c)(1)
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN THE MATTER OF THE ADOPTION OF
{use name to be given to adult} Adoptee.
PETITION FOR ADOPTION OF ADULT BY STEPPARENT
Petitioner, {full legal name}_, files this petition for adoption of the above-named adult, pursuant to Chapter 63, Florida Statutes, and states:
1. This is an action for adoption of an adult by the adult’s stepparent, Petitioner.
2. I desire to adopt {adult’s full legal name} _, who was born on {date} _, at {city, county and state} _..
3.I desire to adopt the adult because:
*8144. I am_years old, and I have resided at {address} Florida for_years.
5. The adoptee’s name shall be: _
6. The adoptee’s birth parents are:
Father’s Name
Birth date
Address
Mother’s Name
Birth date
Address
7. Notice. Notice to the birth parents was made by:_
8. Consent.
[/ all that apply]
_ a. The consent of the adoptee is attached.
_ b. The adoptee is married > to {full legal name of adoptee’s spouse} _, and the consent of the spouse is attached.
_ c. The adoptee is not married.
9. Written notice of this final hearing was provided to the parents or proof of service of process showing notice has been served on the parents is attached.
WHEREFORE, I request that this Court enter a Final Judgment of Adoption of the adult by Petitioner Stepparent and change the name of the adoptee.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of Party
Printed Name: _
Address: __
City, State, Zip: __
Telephone Number: _
Fax Number: _
STATE OF FLORIDA
COUNTY OF _
Sworn to or affirmed and signed before me on_by __
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or clerk.]
__ Personally known
_ Produced identification Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [*» fill in all blanks]
I, {full legal name and trade name of nonlawyer} _,
a nonlawyer, located at {street} _, {city} -,
*815{state} _, {phone} ._, helped {name} _, who is the petitioner, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(c)(2),
STEPPARENT ADOPTION: CONSENT OF ADULT ADOPTEE’S SPOUSE
When should this form be used?
This form must be completed by the spouse of an adult who is being adopted.
This form should be typed or printed in black ink. After completing this form, the spouse of the adoptee should sign the form before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county where the petition for adoption of an adult was filed and keep a copy for your records.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a non-lawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
IN THE CIRCUIT COURT OF THE ___ JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: __
IN RE: THE ADOPTION OF
{use name to be given to children)} Adoptee(s).
STEPPARENT ADOPTION: CONSENT OF ADULT ADOPTEE’S SPOUSE
1. I, {full legal name}_, am the ( ) wife ( ) husband of {full legal name} _, who Petitioner, {full legal name} wishes to adopt.
2. I consent to the adoption of my spouse by Petitioner.
3. I understand my right to choose a person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when this affidavit is executed and to sign it as a witness. The witness I selected is: {full legal name}_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: __ __
Signature of Spouse
Printed Name: _
Address: _____
City, State, Zip: __
Telephone Number: _
Pax Number: _
Signature of Witness Signature of Witness
Printed Name:_ Printed Name: _
*816Business Address: _
Home Address: _
Driver’s License or State ID Card No.:
Business Address: _
Home Address: _
Driver’s License or State ID Card No.:
STATE OF FLORIDA
COUNTY OF _
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
___ Personally known
_ Produced identification Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [& fill in all blanks]
I, {full legal name and trade name of nonlawyer} _,
a nonlawyer, located at {street} _, {city} -,
{state} _, {phone} __, helped {name} _,
who is the_, fill out this form.

. We have jurisdiction. See art. V, § 2(a), Fla. Const.


. The deletion of these forms requires the renumbering of the following forms:
Form 12.981(a)(2), Termination of Parental Rights Pending Stepparent Adoption: Consent and Waiver by Parent, has been renumbered as Form 12.981(a)(1).
Form 12.981(a)(3), Stepparent Adoption: Consent of Adoptee, has been renumbered as Form 12.981(a)(2).
Form 12.981(a)(4), Affidavit of Nonpaternity, has been renumbered as Form 12.981(a)(3).
Form 12.981(a)(5), Termination of Parental Rights Pending Stepparent Adoption: Affidavit of Diligent Search, has been renumbered as Form 12.981(a)(4).
Form 12.981(a)(8), Indian Child Welfare Act Affidavit, has been renumbered as Form 12.981(a)(5).